AO 442 (Rev. 11/11) Arrest Warrant

 

UNITED STATES DISTRICT COURT
for the

District of South Carolina

United States of America

 

Vv. )
Stephen Hippensteel ) Case No. 8:20cer220-TMC
)
)
)
)
Defendant
ARREST WARRANT
To: Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay

(name of person to be arrested) Stephen Hippensteel 5
who is accused of an offense or violation based on the following document filed with the court:

 

O Indictment Ol Superseding Indictment Ol Information © Superseding Information © Complaint

© Probation Violation Petition C1 Supervised Release Viclation Petition M Violation Notice O Order of the Court

This offense is briefly described as follows:

Bond Violation

Date: 07/27/2020 s/Amanda Williams, Deputy Clerk

Issuing officer's signature

City and state: Greenville, South Carolina Robin L. Blume, Clerk

Printed name and title

 

 

 

 

Return

 

 

at (city and state)

Date: OS-08 “Abb Lsheateck hey SAUuUSM Camnpletll USINS

A rresting officer's signatule

Printed name and title 4 j

This warrant was received on (dafe) 7 28} ge , and the person was arrested on (date) OE-OF- Ade
tn Atiam JAC .

 

 
